Citation Nr: 1230838	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-11 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a thoracic spine disorder.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a bilateral knee disorder.

7.  Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1987. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran's claims file is currently under the jurisdiction of the VA RO in St. Petersburg, Florida.

Although the RO adjudicated the lower extremities claims as entitlement to service connection for bilateral leg disorders, the Veteran testified that he was specifically claiming entitlement to service connection for bilateral knee and ankle disorders.  (Hearing transcript, page 33.)  In light of the above, the issues are as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he was treated by Dr. Richards in Myrtle Beach, South Carolina, shortly after his military service, but that his copy of Dr. Richard's treatment records were destroyed in a house fire.  Id. at page 25-26.  Thus, it appears that there is no chance to obtain those records.  He has been treated over the years by Dr. Bruce Branin, DO.  It is not clear that all the doctor's records are on file.  The RO/AMC should also obtain any additional records from Dr. Branin's office.

The Veteran testified that he is a firearms instructor.  Id. at 12.  In a June 2012 treatment record relating tinnitus to active service, it was noted that "[t]here is no evidence of record subsequent to active duty that would suggest the [V]eteran was further exposed to acoustic trauma."  This opinion was not clearly based on a review of service treatment records.  In light of the above, a VA medical nexus opinion is necessary on tinnitus.  Moreover, given the in-service noise exposure, a VA medical examination regarding the diagnosed bilateral hearing loss is necessary.  

In a June 2012 statement, a private physician assistant opined that the Veteran's cervical, lumbar, knee, and ankle disorders were related to active service.  This opinion was based on the appellant's reporting and not a review of service treatment records.  Therefore, a VA examination addressing the etiology of the cervical, lumbar, knee, and ankle disorders, as well as whether the claimant has a thoracic spine disorder is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the Veteran to identify all treatment for his hearing loss, tinnitus, cervical spine, thoracic spine, lumbar spine, knee, and ankle disorders since active service.  The RO/AMC should attempt to obtain all records from Dr. Branin as well as any other identified medical providers.  Appellant's assistance should be requested as needed.  Any obtained records should be associated with the appellant's claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA audiological examination to determine the nature and etiology of any current bilateral hearing loss and tinnitus.  All indicated tests must be accomplished.  The claims folder must be made available to the examiner.  Accepting the Veteran's reporting of in-service symptomatology ,the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current hearing loss in either ear and any current tinnitus are related to in-service noise exposure.  A complete rationale for any opinion offered must be provided.

3.  Thereafter, schedule the Veteran for an appropriate VA examination concerning the orthopedic disorders, to determine the etiology of any cervical spine, lumbar spine, knee, and ankle disorders as well as the nature and etiology of any current thoracic spine disorder.  Initially, to the extend disorders are found, specific diagnoses should be entered.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to cervical spine, thoracic lumbar spine, knee, and ankle disorders.  Accepting the Veteran's reporting of in-service symptomatology from in-service activities, the examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the cervical spine, any current thoracic spine disorder, the lumbar spine disorder, the right knee disorder, the left knee disorder, the right ankle disorder, and the left ankle disorder are related to active service, to include in-service trauma, as opposed to age-related degeneration.  A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After the development requested, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

6.  Thereafter, the RO/AMC must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


